Citation Nr: 0218051	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-04 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service 
connected residuals of a right ankle fracture, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that continued the veteran's evaluation for 
his service connected residuals of a right ankle fracture 
at a 30 percent evaluation.  The veteran continues to 
disagree with the level of evaluation assigned.


FINDING OF FACT

The veteran's residuals of his right ankle fracture result 
in significant pain, with severe limitation of motion, to 
the point of virtual immobility.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's 
favor, the criteria for an evaluation of 40 percent, but 
no more, for the veteran's service connected residuals of 
a right ankle fracture, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 
4.7, 4.63, 4.68, 4.71a, Diagnostic Codes 5003, 5165, 5167, 
5262, 5284, 5270, 5271 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran and his 
representative were provided with a copy of the appealed 
September 2000 rating action, and were provided a 
Statement of the Case dated March 2002.  These documents 
provided notification of the information and medical 
evidence necessary to substantiate this claim.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has 
been afforded an examination during the course of this 
claim, dated July 2000.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses 
no risk of prejudice to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should 
or could be obtained prior to adjudicating this claim.  
Thus, even without specific notice as to which party will 
get which evidence, as all the evidence has been obtained, 
the Board can proceed.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


The Facts

A review of the record reflects that service connection 
was established for the residuals of a fracture of the 
right ankle at a 10 percent evaluation by a January 1946 
rating decision.  This decision was based on the veteran's 
service medical records, and the report of his discharge 
examination, which indicated that the veteran had broken 
his right ankle in service, and still had residuals 
thereof.  The veteran filed several times in the 1940s for 
an increased rating, but his 10 percent evaluation was 
continued.

A March 2000 rating decision increased the veteran's 
evaluation to 30 percent, based on the results of a VA 
examination.

In June 2000, the veteran again filed for an increased 
rating for his service connected residuals of a right 
ankle fracture.  Essentially, it is maintained that the 
evaluation currently assigned for the veteran's service-
connected residuals of a right ankle injury is not 
adequate, given the current symptomatology of this 
disability.  The recent evidence of record includes the 
reports of VA outpatient treatment, and VA examinations.

The veteran received a VA examination in November 1999.  
The report of that examination indicates, in relevant 
part, that the veteran reported pain in the anterior 
medial and lateral right ankle that had been getting worse 
over the years.  He indicated that his right ankle was 
weak, and that he could not stand on it for too long.  He 
also indicated that it was stiff, and that he could not 
bend it.  He indicated that he dragged his right ankle 
when going up the stairs.  When he went down stairs, he 
had to place his right foot first due to the immobility of 
the right ankle.  He indicated that he must stretch his 
right shoe to accommodate his larger right ankle.  He 
reported no heat, redness, instability, or locking.  There 
was some fatigability and lack of endurance.  He noted 
that he could walk 15-20 minutes when walking quickly, 
before he had to sit and rest.  If he walked more slowly, 
he could walk up to 20 minutes at a time.  He could not 
kneel or stoop.  His right ankle had not interfered with 
his driving.  He indicated that he used only Tylenol for 
the pain, and he used that sparingly so that he did not 
get hooked on pain medications.  He reported flare-ups 
approximately 2-3 times a week, which would last all day.  
Precipitating factors were cold damp weather, and walking 
too much.  His right ankle also bothered him with pain and 
aches when he is trying to sleep.  Alleviating factors 
were hot water soaks and Tylenol.  During flare-ups, he 
found it difficult to sleep.  He ambulated with use of a 
cane.  He had no episodes of dislocation or recurrent 
subluxation.  There were no constitutional symptoms.

Upon examination, the veteran was noted to have an 
antalgic gait, favoring his right lower extremity.  
Examination of the right ankle revealed obvious bony 
thickening of the right ankle, with perhaps some minimal 
soft tissue swelling as well.  The veteran was able to 
minimally actively extend his right ankle, but was unable 
to plantar flex, invert, or evert his ankle.  There was no 
detectable passive range of motion.  The right ankle 
measured 25cm in circumference, the left 23.5 cm.  There 
was mild tenderness anteriorly on the right ankle, without 
any tenderness medially, laterally, or posteriorly.  The 
veteran was diagnosed with status post right ankle 
fracture, post traumatic degenerative joint disease of the 
right ankle, and right ankle immobility, secondary to 
above.  The results of goniometer testing found the 
veteran to have a plantar flexion of 15, a dorsiflexion of 
10, inversion of 5, and eversion of 10.  The report of X-
rays taken of the veteran at that time found prominent 
degenerative changes with narrowing of the joint space.  
Bony lipping and marginal sclerosis was present.  There 
was also deformity of the distal tibia which was believed 
to be from remote trauma.  There were no bony erosions.  
No recent fractures or dislocations were present.

A report of outpatient treatment dated June 2000 notes 
that the veteran was seen at that time for right ankle 
pain.  He noted that, over the years, he has had 
progressive stiffness and pain with inability to ambulate 
normally.  He walked with a cane, and used hot water and 
Tylenol for relief.  He also indicated that he was unable 
to climb stairs in a normal fashion.

Upon examination, the veteran was found to have very 
little motion of his right ankle.  The examiner indicated 
that it was essentially fused.  There was a trace of 
plantar flexion.  There was no dorsiflexion, no eversion, 
and no inversion.  His pulses were present, and his motor 
was intact.  X-rays demonstrated severe degenerative 
changes in the ankle joint.  The examiner noted that 
treatment options for the veteran included arthrodesis of 
the ankle as well as an ankle replacement.  The examiner 
noted that the veteran was not anxious for any form of 
surgical intervention.  The examiner indicated that, in 
the event that ongoing pain became an issue, he would 
consider reconsultation and reevaluation.  There were no 
treatment recommendations at that time. The veteran was 
diagnosed with post traumatic arthritis of the right 
ankle.

The veteran received another VA examination in July 2000.  
The report of that examination indicated, in relevant 
part, that the veteran complained of pain in his ankle, 
but was reluctant to try medications other than Tylenol.  
The examiner noted that the veteran's findings upon 
physical examination of the right ankle were similar to 
the findings in the November 1999 VA examination.  The 
examiner did indicate that the veteran had a valgus 
deviation and some flattening of the arch.  The examiner 
diagnosed the veteran with status post remote right ankle 
fracture, which produced a significant amount of pain, and 
interfered with routine activities of daily living.  He 
noted that X-rays did indicate prominent degenerative 
changes of the joint.


The Law and Analysis

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's ankle 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities. The governing 
regulations provide that, unless otherwise specified, the 
higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, 
as in this case, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected 
residuals of a right ankle fracture are currently rated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2002), for other foot injuries.  That code 
provides for a 30 percent rating for other severe foot 
injuries.  A 30 percent rating is the maximum available 
under that code.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2002), for impairment of the tibia 
and fibula.  That code provides for a 30 percent 
evaluation for malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent disability 
rating requires nonunion of the tibia and fibula with 
loose motion, requiring a brace.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2002), for ankylosis of the ankle.  
For a 30 percent evaluation, it must be shown that plantar 
flexion is between 30 and 40 degrees, or that dorsiflexion 
is between zero and 10 degrees.  A 40 percent rating 
requires plantar flexion at more than 40 degrees, or 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.

The veteran could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  That code indicates that 
degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion.  
The Board points out that a list of major joints can be 
found at 38 C.F.R. § 4.45 (2002), which includes the 
ankle.  A 20 percent rating would be warranted for X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups, with occasional incapacitating 
exacerbations.

38 C.F.R. § 4.71a (2002), Diagnostic Code 5271, provides 
for rating limitation of motion of the ankle.  This code 
provides a 10 percent rating if the limitation is 
moderate, and a maximum 20 percent rating if the 
limitation is marked.  The normal range of motion of the 
ankle is 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board further notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held 
that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The guidance provided by the Court in DeLuca must be 
followed in adjudicating this claim as a rating under the 
Diagnostic Codes governing limitation of motion of the 
ankle.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should 
only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A 40 percent rating is provided for loss of use of the 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2002). 
Loss of use of a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation at the site of the 
election below the knee with use of a suitable prosthesis; 
the determination will be made on the basis of the actual 
remaining function, whether the acts of balance, 
propulsion, etc. could be accomplished equally well with 
an amputation stump and prosthesis.  38 C.F.R. 3.350, 
4.63.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, Diagnostic Code 
5165.  This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level.  
Painful neuroma of a stump after amputation shall be 
assigned the evaluation for the elective site of 
reamputation.  38 C.F.R. § 4.68.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 40 
percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2002), for ankylosis of the ankle.  It is concluded 
that he more nearly approximates that rating than the 
lower rating as described below.  While the ankylosis is 
not at the level that would mandate the 40 percent rating, 
this rating is thought to take into account the 
significant pain reported, and other functional 
limitations.  In this regard, the Board finds the 
veteran's limitation of motion as found in his most recent 
VA examination to be so severe as to warrant a rating as 
if his ankle were severely ankylosed, such that a 40 
percent rating would be warranted.  In particular, the 
Board notes the findings of his July 2000 VA examination, 
which indicated that the veteran's right ankle was 
essentially fused,  with only a trace of plantar flexion,  
and no dorsiflexion, eversion, or inversion.  

As to a rating under the code concerning limitation of 
motion, the highest rating available would be 20 percent, 
for marked limited motion of the ankle, which is less than 
the current rating the veteran receives, and which the 
Board feels does not adequately reflect the current level 
of the veteran's disability.  Likewise, the highest rating 
available to the veteran under the code he is currently 
rated, Diagnostic Code 5284 is 30 percent, which the Board 
also feels does not adequately reflect the current level 
of the veteran's disability.  Further, the Board believes 
that a rating would not be warranted under Diagnostic Code 
5262, as the veteran does not have nonunion of malunion of 
the tibia and fibula.  Therefore, the Board finds that a 
40 percent rating under Diagnostic Code 5270, the maximum 
rating available under that Code, would be in order.

The Board however, does not feel that the veteran's severe 
limitation of use of his ankle constitutes the complete 
loss of use of a foot, such that a rating under Diagnostic 
Code 5167 would be warranted.  That rating would result in 
no increase, as there is a 40 percent rating limitation 
assigned by the amputation rule.  He would be entitled to 
special monthly compensation, however.  In this case, he 
is able to use the ankle for propulsion.  He would not be 
equally well served by a prosthesis, so a rating under 
this code would not be indicated.  See also 38 C.F.R. 
§ 4.63.

The Board further points out that the amputation rule, as 
noted above, at 38 C.F.R. § 4.68, provides that the 
highest rating that the veteran could receive for 
disabilities below the knee cannot exceed the 40 percent 
evaluation the veteran would receive if he were to have an 
amputation below the knee.  Therefore, as the veteran is 
now granted an increased evaluation to 40 percent, the 
veteran is now receiving the highest schedular evaluation 
available for his ankle disability.


ORDER

Entitlement to an increased evaluation of 40 percent but 
no more, for the residuals of a right ankle fracture is 
granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

